Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 1 of 37 PagelD: 64

Lin-Hendel et. al. v Saudi Aramco et. al.

Exhibit 2

US Patent 8,438,487 as published by USPTO
Application Date: 5/23/2000
Priority Date: 5/24/1999
Terms extended/adjusted by 882 days.

(A total of 36 pages) Pokey

Exhibit cover page for Lin-Hendel et. al. v. Saudi Aramco et. al.
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 2 of 37 PagelD: 65

US008438487B1

 

   
 
  
 
 

e
az) United States Patent (10) Patent No: US 8,438,487 B1
Lin-Hendel (45) Date of Patent: May 7, 2013
(54) METHOD AND SYSTEM FOR ONE-CLICK 5,805,167 A * 9/1998 van Cruyningen ........... 715/808
NAVIGATION AND BROWSING OF 51835094 A * 11/1998 Emel dal. 0. T1S08a8
3835, tmel etal. .... “
ELECTRONIC MEDIA AND THEIR 5,835,905 A * 11/1998 Pirolliet al oo 7107/3
CATEGORY STRUCTURE AS WELL AS 5,842,218 A * 11/1998 Robinson .... “707/102
TRACKING THE NAVIGATION AND 5,877,766 A * 3/1999 Batesetal. . w. 715/854
BROWSING THEREOF 5,878,421 A * 3/1999 Ferrel et al. ..... . 707/100
5,878,423 A * 3/1999 Anderson et al. v. 707/100
. . oe 5,895,470 A * 4/1999 Pirollietal. .... w 707/102
(76) Inventor: Catherine Lin-Hendel, Los Gatos, CA 5°918236 A * 6/1999 Wical ......... 915/500
(US) 5,924,090 A * 7/1999 Krellenstein ....cccccs 70715
(*) Notice: | Subject to any disclaimer, the term of this (Continued)
patent is extended or adjusted under 35 OTHER PUBLICATIONS
U.S.C. 154(b) by 882 days.
Flanagan David et al. “ JavaScript: the definitive Guide, 3rd Edition”
(21) Appl. No.: 09/577,190 Jun. 1998.*
(22) Filed: § May 23, 2000 (Continued)
Related U.S. Application Data Primary Examiner — Ba Huynh
74) Att , Agent, Firm —P. G. Scott Bom; Foster
(60) Provisional application No. 60/136,149, filed on May Perper Prte gent onam
24, 1999.
(51) Int. Cl (57) ABSTRACT
G06F 3/00 (2006.01) Method and apparatus facilitate browsing of web pages or
(52) U.S. Ch other electronic content stored over a network of remote
USPC. vesnseve 715/739; 715/738; 715/841; 715/843 2Nd/or local storage devices. Browsing is performed without
(58) Field of Classification Search 715/854,  Tepeated intermediary clicking and page downloads. Pre-
715/73 8.739 841.8 43 browsing of the category structure is provided via rolling the
See application file for complete search history , cursor from category to category, and level to level, to view
, each category’s sub-categories, without clicking on a cat-
(56) References Cited egory or downloading web-page(s) linked to the category.

U.S. PATENT DOCUMENTS

   
 
  
 
 
 

When the user selects the content linked to a particular cat-
egory, the user invokes the link-token corresponding to the
content to retrieve the content. A dynamic tracking-string

*
ae ‘ x e006 Ephrata , . Teton with an embedded one-click nested/cascading category
5,546,529 A * 8/1996 Bowersetal. ............... 715/848 browsing apparatus facilitates returning and/or changing path
5,555,354 A * 9/1996 Strasnick et al. . .. 345/427 during browsing and examination of electronic media, and
5,740,549 A * 4/1998 Reilly etal. soccer aoe 14 _allows the user to review more than one path along the cat-
STeO7T| A * O98 Blondereeal, cl 7issa — SBOFY structure while the browser is at a page linked to any
5,768,578 A * 6/1998 Kirketal. ...... 707/100 category at any level.
5,768,581 A * 6/1998 Cochran oo... eee 707/5
5,786,820 A * 7/1998 Robertson ..........0 715/853 26 Claims, 27 Drawing Sheets

  

LIVING

Guse

+ CommGarge
» Wentinge
= MyClege

| herctwmat Services | FAC | Hale { Sa bap | Hama | Top |

 

works

   

 
 

 

 

 

(408 )984-073 far iearedon,

{424-6273 tor nett
[wero nee foes B24 -

 

 

Nenity S Ritaethas So TAS PereaMe eC EE botancoe Ss Le ba To

ae Odie
Femme Comerwnicte Cut , tat Coe
sway ausatersand tye oncint Srvice Comnierge Service
acing re cg bo PO, Be cone crinee eee Renaioes money can buy, 2 best ‘Sent Ktrae 3a
eee (Cal (408)284.273 fer tntormstion
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 3 of 37 PagelD: 66

 

  
 
  
  
   
    
   
  
 
   
    
 
 
   

  
  
  
 
 

 
 
 
  
 
 
   
 

 

US 8,438,487 B1
Page 2

U.S. PATENT DOCUMENTS 6,664,980 B2* 12/2003 Bryanetal. oo... 715/738
5.930.788 A * 7/1999 Wical 407/5 6,665,838 BI* 12/2003 Brownetal. . 715/501.1
5.940.075 A * 8/1999 Mutschleretal. ....... 715/760 6,677,964 BL* 1/2004 Nason et al. . 715/764
5'940'821 A * 8/1999 Wical : 70773 6,728,705 B2* 4/2004 Liconet al. .. wa. 1707/3
6023701 A * 2/2000 Maliketal. "707/10 6,754,660 BI* 6/2004 MacPhail ..... 707/100
6031537 A * 2/2000 Tf etal a5/854 6,760,720 BI* 7/2004 De Bellis . we 70713
pera aa 4/2000 Hugh sees 707/5 6,772,139 BL* 8/2004 Smith, TD otc 7107/3
6,091,415 A * 7/2000 Changetal. .... 715/809 OOO Bee loon Reto BL nee TTS
6,104,400 A * 8/2000 Halachmi et al. 715/854 oie * -
6112201 A * 8/2000 Wical 507/5 6,816,175 BL* 11/2004 Opalkaet al. .. 715/854
6121970 A * 9/2000 Gue tala 5157760 6,853,391 B2* 2/2005 Batesetal. .. 715/854
6128009 A * 10/2000 Ohkua et si 725/46 6,920,445 B2* 7/2005 Bae oeecececcscscccccssecssseeeseees 707/2
128, _ . .
6,154,213 A * 11/2000 Rennison etal. we 715/854 oar ees Be eons Adams Ct Ale osseeesssreson alee
6,226,655 B1* 5/2001 Bormanetal. ............ 715/501. 6938218 Bl* 8/2005 Rosen  a1s/e80
6,236,400 BI* 5/2001 Guerrero on. cece 715/841 6.961731 B2* 11/2008 Holbrook ” na7102
6,243,699 B1* 6/2001 Fish ..... vee 707/2 ve. oan ™
6252507 B1* 6/2001 Lokuge 715/841 7,032,183 B2* 4/2006 Durham ....... w. 715/823
ry 5 . *
6.253.188 B1* 6/2001 Witeket al. . 705/14 Fee ed Bre ote plgckton et al. eo
6,256,028 B1* 7/2001 Sanfordet al. ........0..- 715/841 067° aa eanne ”
6271840 BL* 8/2001 fimscth oral 718/813 7,062,453 BI* 6/2006 Clarke .. vee 705/26
pone ‘ inseth et al. os 7,181,692 B2* 2/2007 Siegel ....... w. 715/727
6,278,991 BL* 8/2001 Ebert ....... wa 1007/3 7210094 B2* 4/2007 Dovin etal 715/240
6,285,366 BL* 9/2001 Ngetal 715/853 6037 slliher ot al. nay
oO, Betal ...... 2001/0037347 Al* 11/2001 Kelliher et al. . . 707/530
6,286,002 B1* 9/2001 Axaopoulos et al. ~~ 707/10 2002/0129114 Al* 9/2002 Sundaresan et al 709/213
6,301,576 B1* 10/2001 Wolfe wu... wa 07/5 : Sere
, , 2003/0014415 AL* 1/2003 Weiss etal. ......... wee TO7T/1O
6,311,194 B1* 10/2001 Sheth et al 715/505
6 345.273 Bi* 2/2002. Cochran vs 707/4 2003/0146939 Al* 8/2003 Petropoulos et al. 345/810
6360840 BI* 4/2002 Basnatt ot al. 315/853 2006/0106793 AL* 5/2006 Liang vcsccssccccsssccsseeessessees 707/5
6,385,602 BI* 5/2002 Tsoetal. ..... a 10773 OTHER PUBLICATIONS
6,404,446 B1* 6/2002 Batesetal. .. 715/854 “phd ti . . . .
6.434.556 Bl* 8/2002 Levinetal. . 10715 Zellweger et al. Fluid links for informed and incremental link tran
6,452,609 B1* 9/2002 Katinsky et al. 715/716 Sitions” 1998." ; ;
6,496,842 B1* 12/2002 Lyness ......... .. 715/206 Kopetsky et al. “Visual preview for link traversal on the world wide
6,549,220 B1* 4/2003 Hsuetal. . 715/854 web” 1999.* — ; oo
6,567,800 B1* 5/2003 Barreraetal. ....cccccese 7107/3 Flanagan, David, et al. “JavaScript: the definitive guide” 1996, 1997,
6,583,794 B1* 6/2003 Wattenberg .............0- 715/708 1998."
6,594,670 B1* 7/2003 Genser ......... ... 707/102 Smith et al. “Java for the World Wide Web: Visual QuickStart Guide”
6,606,101 B1* 8/2003 Malamud et al. ve TAS/TIS “chapter 14 Hierarchical menu”, 1998.*
6,625,609 B1* 9/2003 McDade et al. wa 707/102
6,636,244 B1* 10/2003 Kelleyetal. uc... 715/781 * cited by examiner
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 4 of 37 PagelD: 67

U.S. Patent May 7, 2013 Sheet 1 of 27 US 8,438,487 B1

 

f° [Wate ERGs: GUTERS SELLERS TEARGR MELY REWEEUT SREAGE |

yeur purgonsl trading community

 

a Seek Yendy
wevewanwnennicens neraanmasesne mene dt ES wd
ealdoce

 

categories € Sell pour ~~ Get chat

 

 
 
  

iyuen sms S thea es 3 boneches an
AAULACRHO*sD ¥ = 1396 SSH Rony for she
Beaks: Moves, Alasix ; fe BSED snegurige duce?
€FAS3 Ie

C & Sts ae Rew were y |” . (vex GH nilfise pons
Salas an SMES O08 Che ik hora * Register Se Nias gO
PeRertibley 1822710 it's free anal fun 6 —

Caan gaoyes pony Se
Beal, Fin eed eeaisay featured ;
deeelre. , Lees tesngee 4783 ene 8
Phote & Plectranies chery
Pottery & Elhase cperexgy

Saocts Memsraliiiy

     
  
  

      

I x Voce F Batak Fix
BaP Rodis Sarg Unbbko Ming = Fast Noise:
New batules Pasig 2 iatet o dene oe Ws

on Sgtigtakdiiew Vis Abo io’! Bho Hchet “: Louking far s

 

   
  
  

   

ETA Sguondins Cues Pigg oo suntbonee,
. saya fav's . — ™ Bashy ra
Lins & Beanies sea “ahs Dancy 283} se Gwwartibke we
dliscellvaunes cease ajore frouuresd __, Sinking

 

“= Loy es . -. ire ceogiessd
Seeiug ts believing ~ bry the Gaflery

shes hannrnines .,

actor} Baactecieks felTtay Shae t Asis

Rabat (Cagats OK

< Abeini sie Sg

. pei i

 
     

 

 

    

Copyright © (995.1999 ch y dig, Ae Rights Reserved, STEEL
Use atihiy, Web dic castiiuies saxplance of the allay Us epamion. RUST
ae o Semone ste

 

BPE aden

Figure 1-A - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 5 of 37 PagelD: 68

U.S. Patent May 7, 2013 Sheet 2 of 27 US 8,438,487 B1

 

 

 

 
  
  
 
    

J Saxecty anhein Dattectittes
J Sess Siew and duacitives

 

 

 
 

Chick terete
fan the giflers ene a

wv ewe sevens

+

Advertisias (53738)

 

Cr efi: paras (83 33}
ahiglanss rasa: Seep ce sane serene
é Rash ied wes and paste it 3 turtraiont ducsde,

Rasd more sina ute Lect Wo

Hallcogg 74)

fen fy cotionting onllactshdan? Cr are yas
x volusasr wale figs te ahgne? Chick Rat
seu about hal yeu can find in de
difiran€awiiontbhat augers fea bar
having er Kenieg, el sae.

       

fasulatarecsisi

Sibchenware 6345693
Coweat G42)

 

hat tepe a wf anffedibles da eu ouffiaat
te Cook WAC Cress stick hare wr han your dhoughts. and wos
. ahot aher pale wis, Have 9 ysietions
Honk we should sk? Earsil os
Teh aM.

   
 
  

Salt, Popper Si Shakers
é abhoware e235

 

 

Farenl Survive {140

Gasoline (90) t ine ik or
Horschold oes
Labels (239 Kates 1509)

 

Preys
fidio/Phomcurapt 33
Rostsgragt yer}

 

 

Sond. Eocd FIR}
Sikes og}
SpE Cats

RD GAT

 

ge Cheleig COU
Partariay

 

 

Sfcoadees p97

Ss TE

bfupiternd Ealitionss w1sy

 

igo finchSuavey ren

3 Fauwh fetes £5883
baptist st
Vixtostan Era € ails (2238)

eee AE SS

 

Figure 1-B-1 - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19

U.S. Patent

Anienaia cries)
Geseraleumas
Rinkoown
CRI
Choy eee
£ SUSE C983
Farms
Hepey teen

 

POLE)

dusinaiag Art 39685
Genregd ote:
Houde asited 1993

    

raneeas 10383
Heard arherg (8

Japenese Anmmasog 025%
Kur Tsateres com
Waner Lants ay
Wamer Hodis

 
   

 

Ares
Cooper} 72538
Aupaieur Ari iisay
Artiat Offecians 4325

een aank OES

 

   

Supaliss Gx
* Art: Rudss moved

Ast Binge 365
Paintuaes 128)
Devin ah
Auslotun st ¢0295}

Autographs (ou
Comers pa}
Political eto7:
Seefi wr

Hagniss crsess
BSRES

Cienyealus:

 

May 7, 2013

Sheet 3 of 27

Migewets a7

Mansy Athe rien

erst cay

Mtensgrahiiia <ss91st-
Listordeal 207m
Ragas aes)

Raxai ven
Mosigarad
Rack Boli Coes
Telgsicins cant:
Theperg car.
Wiguure i2ty
Cerise}

Cierra een

A farmiaia 077}
Speers fay
Poster woes
Subver gsesy
Silver Plan

 

Alfitarisemem

 

Pre WAY Lean
“OE Easay

  

ENE ER ay
Koreas case
Vietpant nein
Snghas 17993

Music Races pen

Native Simericgrta ws:
Pleqera! coray
Ans rails ce
Auber: e535
Pre BND eres

 

Orion tally cess

 

EApee Gre

 

Ness

ese

Paves Vasher

 

Figure 1-B-2 - Prior Art

Page 6 of 37 PagelD: 69

US 8,438,487 B1
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 7 of 37 PagelD: 70

U.S. Patent May 7, 2013 Sheet 4 of 27 US 8,438,487 B1

 

ee.”
ext; we ome Liviogs Buvers Seftery Search Hein New vChat Sie Man

Looking Sw-a gecific Tascon oBay? od Srna? Shapes samech bor oe?

Updicteds AS40509, 11:20 POT Chk oflar utticiat sige a if Beara
{isd waut hrinetarS cated button te 05 tke fatent vernon, 2 Seatch enty @ Coie Books : Golden es
Seat wiitin bier and deserigitions

. 199 : Collectibles : Comic Books :Golden Age

~ She Aaelons

jong a RRR ETE RE RANA Se eM OE Or

   

ff
hn

 

  
  

Carel Faw T: anus Tedder J Cons hted F Gams, Gime, Une

dying ju 3 Bw of oh Momus in Chute, hey

 

 

Genernl 23663 Cringe (253 Faane Anima (Psi
Supertrere (6043 Herror/Sei-Fi Qi

 

 

 

 

 

. ae 5 wen Sat Peytge St Bide TEES: Tings BDT o

POPULAR COBIC 1938 LOOK ne 52450 2 OS/10 20s
Aware Cantey #14 #49 VP + 86 oO * Cow Rewerve PR Sos8huHy = Z BS EEA
= O59 19:01

 

t

Dubovtive Comes 53! Chance Datman Cagis C 7 4353.08
CAPTAIN AMERICA #2: VE. IND APP CAPT AMERICA Pe SASK. 0509 17:30
DETECTIVE COMICS #28 (2D BATMAN gop. VENDE $2550.08 19 O58 14d
Micker Mouse Bank <1930* Bilbo & Lang # $1678.00 2 BAB 33
Action Coutiey 31-1938 GRICINAL Sé5. 600+ Value PC SHO299.N} 18 ORF 23:25
PEDIGREE SUSPONSE #17 Ovepaewet pope RARE! Pt $19.98 17 05/405 WAS

 

 

 

 

: “ - ~ "AG Heme in Golden Age 7 os ” mes ca . ees tse

  
  

 

 

SESS + OMPR ND

Rw GEN tas eat ft No. iB Rept sates 149 Ness Pe
Ree USD ROAD RUNNER Pe S25 - SES Mt?
newt Pclre dhe wgtog Nu PT dan PAGO Wei no fas, eS S05 O52 148
SURE BSR EG

34.25 . ONE phils
usibe ys

cre? TEER

  

tine ost Me hd Now P90} VCone peg, Pe 34.35

ne LIGA EVEL AE $25 -

Figure 1-C - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 8 of 37 PagelD: 71

U.S. Patent May 7, 2013 Sheet 5 of 27 US 8,438,487 B1

 

eh; ¥. Hone Listing: Buxers Selters Search Heln Neat has Site Alan

Looking fur a pectic tums a eBay Last Coronal ih ret senooh fr yaat
Sawe tne! Try the areas, Hue eov eg doops ~ the Galery.

 

 

 

Updated: G50S/99, 11:26 PDT Chak oDac gifigial tine ~ gash
Line puss heuvescr's rehsd bation to snc the ister version, _ Scarce only as Golden Age : General

n . . . : ana Buacck wethins titles ssed dexoripdionss
Soff vour kent in the Geklen Age : General category et ~

: Top :  Gollectibles : : Comic Books : Golden A Age | 3 General
. “os Conve Asian

   
 

 

en ean: oR re

 

 

 

AG Os! id 204

  

 

 

 

 

 

 

 

 

  

 

 

 

 

SOR OS Pad
S350 ~ OFA VEO
$1675.08 2 GSOK 34:35
3619.08 «17 OSA Was
— - AN Kems in General. . — os
a a _ Sars Aaah ” __
seco sn ia a anne — . Oi ag gg ae
‘week F pti te cat ig Na. tember (949 No tay PF S1439$ SAE TIS
set 19) ROAD RUNNER at 80.25 . OULE REY?
vet Foluy dy cat ut No. £2. ban. 1950 VG go nes, Me $95 - O92 FUN
rewe fae COTTE N EVA ee SaaS ~ O52 LEAS
aout Fotis the Cat Ma LE May. DM VG go ns, St $495 - OVP Ph
sea TOGS EVE. Pee $3.28 ~ G2 PENG
secon O00 PRAMCS THE DILL EE Pee $2.25 - HSTD EY
sew sath: Lae No. 55 4 EOS. ge ces BE LAGS = ead Hoa
newt Sepitin’ Jack No. 3 Septeaubut P48 VG No Res, OF S295 OS4b2 LOT
seh PY ATOM CAT he 325 - ask uaa
MeO sudar Uenttiy Pn 34d Jolany Mack Sri porade Pre S395 “ QI PEs
See? Gar thoaesin FO OE COMICS. Hed Cer fox Rae Me S295 - Wi? POG
agin MS GENAEN THE MENACE Pee $025 ORE 105
ner docohy Canty Sap iG Hen How * ese met S498 0 + Gavbe tyan

 

Figure 1-D — - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 9 of 37 PagelD: 72

U.S. Patent May 7, 2013 Sheet 6 of 27 US 8,438,487 B1

MOST Tee: Chesh Geat eaisoanse
¥ahout Aba & = Fed : glean

Frog cael fie dite Win S20,906

  

 

    

Yahoo! auctions ~ 1000's of hems to bid on Saar Ware. Cokcpen: Deana Bahlvs...
PRG

« ¥ergre3 Agent as ustitieals “ Pg

 
 

Sagging ~ Luthac Pass - Papke Soh 3
Errand: Sudvaaliee + Pages - oRis Usha! - %

   

feaneeages "RASS

 

 

    

 

 

 

    

Arts & Humanities News & Media _ rte ewe
hau dgrd, Perayeiphy.. Fat Ceacee nL wants DAE ge US cumats stats haled 2
amas

Business & Economy Recreation. & Sparts * Hears eens cathe

Cangrariess, Fran. fobs... Sov. Try dines. Dhaai s.

Computers & irernet Reference game Mand ase

Eegret. WRAL: Suthers, fms Liberte. Dicnetarhs. Gu wine... Mes.

Eds Marketphies
rication Regional «Shap tor Mgdher'y May

Colley and Codiyaty, Bat. Conninat. Bogks OR Soke... ° *

 

+ mney Charity svernns
inatia Yetoo!
ot gtguior. Address Houh «24

Adres Hook
aatgenined
RE LAR Ly gga dma meen ying,

Adschot - ss.

  

Entertainment

Conk Lark, Mucius: Bear, ost.

     

Governmant

ants

Aa 3
SASS. gs

Health
Aislicte:. [Nemges: Douek Faneg. |

  

  

+ Ess gay Seo

33%

 

urs.
Aa

 

Wartd Yakosts Eerope: yarn: Sst » + Uamany - Nahe Nema «posit + Soke 7h Sedan

 

Poscific Bie; sueaealia A aT s pan ayo Ree > Hes > SEBAVOEE . Tasca age + Stee
sopsion \Cangde « ew on

  

Sas Aines Ann mnaentin Rata

Ress is Toke
Se we

eon + fonnl Ess ay ~ Say fy Sav fae ~ Abyss J i sands * she few
ert mth Rumonk * RES Ses cok bitey kD Rtomg LE fy + destin

     

Yshoo! Cat Lacs} EAARYE - SF Tag -o iat.
Urher Culdes Autoy - Laster «§

3 Liesie » Hagel Bs

 

     

Yahev antes FES]

Seer

 

Sdn. tot Nuggess 2 Nite» Crissy tutte « fybones Rodi’

Figure 2-A - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 10 of 37 PagelD: 73

U.S. Patent May 7, 2013 Sheet 7 of 27 US 8,438,487 B1

 

 

“YAHOO! sts

 

ie Search _Blat Yahoot fF

*

 

 

 

 

     

 

 

 

   

 

 

 

 

¥ Picts Voesae * heudbion News. F See prey
2 BIR ust Nis ficeree. sea Datior © Chsifieds. Lelio Sages ingide Yahiook
_— ™~ gies
© Pusigess Libgarios (727 * Intellectual Properi eal shu Frovrhuie
* Rusitess Oopuriasitivs F434) eo * Untermations Hf Foanomy (f89) seer
©. Basiness Sehuals Sehetise. a *. Lshar (676) so
= hs (2244) * Newt * Lawe cnc ciohe
* ce ananles (130503) weet * Muazazines (718) 2 Sag vera
* Casnetio (93) * Management Selenes CUS) teenies oud
» Cansumer Exounasy p26) sor * MMarlsting (913) Yor shals
« Cogrventing und Coaferunees (41) ». News and Mediod See
© Cooperatives (257 * Qereynigations (363 53 bere auild ee AK
= Courses 4} , + Oeality Standirde se
> Scanantic ladicatare 725) « Real Estate (202)
* Lonrnuion gs * Sovall Businees latirmading (272) sever
* Educating (462? * Statistics 79)
+ Efotrunk Cosimeree (f53) Moet s Earese
wo: » Exrplosmont snd Wark (8a) seer + Telestienye
+ Gibies and Respungibiiey (0) weet = Trade G32) eur
+ fixeence and Lvestment (2435) vewt + Xransportation (72 22,
* Free Sialt (7 G8) son * Web Birectorien (27
© Hixtare ge * Byenes FR

 

 

 

Cra a FREE CERO from Yabou! lateret Life, er 4 Hers.

Copertgets 3: 190.699 Veboal lac + Cvenpauy iattimaiiog Sane 3 Sig oT)

Figure 2-B - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 11 of 37 PagelD: 74

U.S. Patent May 7, 2013 Sheet 8 of 27 US 8,438,487 B1

 

Slhomeporifoli

THE WHKLO'S SES

to

HOBTE RESIGN PROOUCT

 
  
    

product

 

May &. 1996

Mache fr tue shate: Red caer
gazebois asmmuarmic glace to hide
frorn iw sink, front vives HAL.

 

  
 

  

3, Ss tC Soar
Btong, ¥ vA

“ Bvtapen

bn

CORY SORET ;

estiwectical Pree

 

 

roy Tag A
Ne etn ane

 

: stat ey
slab wet re 2

HomePodiatio presenta an neenendss! sd tivigt sulection of the world’s
best home deel produets, couphed with efectranic heochures,. cfeatedt ke
praying ranulacturens, & afers-a broad aefecton of oradiacty, informatie
content, easy-tisuse search capabilities and peruonafined Weds foe rating
Products ane SAME UF sharing favottes. Qy.conbiniig posact ineriation
ie} Fieve prlys: O0KI offering Rar free aver he Web, Home Furtfatio-oRers.
iene dtapped cortsumtiers 3 dramatically mime canadien? wey 87 Shop Sr
Drecnian kyene design products,

 

 

 
  

Lge wee

Buide oats. Gamsaviaio. Furwmnal Retolin, snd Brochure Repiass
avs Qadtemarks 8 Suilding Blocas Intscadiive Cosparstion and atl sights therein we raaerved,

 

Buildings locks
Sanyaght - GuidingSkicks frersciive Corporation ~ 1897, TAAL 1890

Figure 3-A ~ Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 12 of 37 PagelD: 75

U.S. Patent

Accent Pieces

Accessories

Appliances

Architectural Hardware

Area Rugs

Armoires

Art Tile

Sar Faucets

Bar Sinks

Bar Stoals

Barbecue Grilis

Baskets

Bath Accessories

Sath Lighting

Bath Mirrors

Sath Sink Faucets

Bath Sinks

Bathroom Fixtures and
Fittings

Bay and Bow Windows

Seds

Reaches and Settexs

Benches & Stoais

Bidet Faucets

Bookcases

Botties and Canisters

Butcher Block
Countertops

Cahinet Knobs and Pulls

Cabinetry

Casement Windaws

Celing Fixtures

Ceramic Tie Countertops

Chandeliers

China Cabinets

Coffee Tables

Canmposite Flooring

Computer Workstations

Concrete Countertoes

Consale Tables

Ceoktops

Countertap Tile

Courrtertogs

Curtain Rods

Decorative Mirrors

Desh Chairs

Desks

Dining Chairs

Dining Tables

Dishwashers

Doar Hinges

Soar Knabs

Douhle-hung Wirkiows

Figure 3-B - Prior Art

May 7, 2013

Sheet 9 of 27

Orassers & Chests

End Tabies

Entertainment Centers

Entrance Dears

Exterior Lighting

Fireplace Actessories

Fireplace Inserts

Fireplaces and Woad
Stoves

Fixed Windows

Fieor Lanips

Floor THe

Finoring

Freestanding Fireplaces

Franch Doors

Furniture and Home
Furnishings

Grab Bars & Handies

Hair Dryers

Hampers

Hand Oryers

Hooks

Hot Tubs and Spas

Kitchen Cabinets

Kitchen Faucets

Kitchen Sinks

Kitcher Sinks and Faucets

Kitchen: Work Tabies

Latchsets

Lighting

Locksets

Mantels

Medicine Cabinets

Matal Countartops

Night Tables

Gecasional Chairs

Other Tables

Sutdoor Furniture

Patio Doors

Pendants

Range Hoods

Ranges

Refrigerators

Sautias

Saunas and Steam Baths

Seats and Stogis

Sacretaries

Shelves

Shower Doors and
Enclosures

Shawer Modules and

: Bases

| Sideboards

 

 

US 8,438,487 B1

Skylights

Slider Windows

Siding Doors

Smaii Appliances

Sea Oishes anc
Dispensers

Sofas

Solid Surface Countertops

Steam Baths and Shawers

Stone Cauntertoes

Stune Fie Countertoos

Storage Pieces

Table Lamps

Task Lighting

Tite and Stone

Tailet Brushes

Toilet Seats

Toilet Tissue Holders

Yoilets & Bidets

Toothbrush Holders

Towel Sars

Towel Racks

Towel Rings

Jowell Warmers

rack Lighting

Yub and Shower Vaives
and Equipment

Tub Fitters

Tubs

Turoblers and Tumbler
Holders

Turn-tht Windows

Uehotstered Chairs and
Otramans

Vanities & Cansoles

Ventilation

Wall Ovens

Walk Sconces

Wall Tile

Wall Units

Warming Drawers

Washers and Oryers

Waste Baskets

Whirlpools and Air Tubes

Windows and Exterior
Ocoars

Wine Cabinetry

Wine Chillers

Wine Storage

Wood Fiseringy

Wood Staves

Woodburning Ovens
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19

U.S. Patent May 7, 2013 Sheet 10 of 27

   
 
 
 
    

 
 
 

panna
ea Petr APEC eS
ecu EOS

Page 13 of 37 PagelD: 76

US 8,438,487 B1

teenies ddan

 

 

   
   
      
  
 
  
  

ee
2 ghogsing

 

 

: + Shay Wars
jews «Hews 8 Quit
O09 Oe ~Shat

Eee : » Rorsede | foys
ne ¢ Heath 2 Faness a pt is
Sane + Prete Gadienes
5, A ag & Garces
sinter tation: . Buys New Car

  

» Say a ised Ose

Bese Atiares

   

wis Travel Senne tin og
. "Dest, Sleres
. Now Jeb is zs * Rietient SS
Teg 23 Pigivat Sa sich
Fuggs «New!
Camulaters
. ee a Oftes es sects:
3. Treyved
aL Cae | Cuautater . See Taste
dew!

 

» Research Your
Exmity Tree

Reseach an

 

 

ES EES home

BQ, Myak ited Heme
Page

Ssacen ss

  

Figure 4-A - Prior Art

Suics Try REL, Now! Festured Today:
+ Gus for Mon Seaview Teas

 

 

 

  

 

» Carnesunsty
Geese

* AGL Buick Bucde:
Fake AR on Tae
fat

«ROL Nehtr Use
the Web & get
yodr mat

+ MEW. Get tne
alest AIN
Mhadews Sets!

. Mac Suet

 

 

TX ARs few and
pat 100 Rous
FREES

Par datas, iat
tral savas.

Cosetuanty Meets
Ease
U.S. Patent

 

 

ne

S
x
a
“nes”

x ot
By SLE is.

 

oy
”

ee VO,

elements |

Spey

  

 

May 7, 2013

Tr cicaldndAncallutnibetasa cotanckadlie tik ouediaeMlimacuecaloabecadicet

shop Spiegel
Shopping at the Spend af Life. * From divtinaties home

funiistings aad accessories fa dsgnier Fatvecs. Fran men’s
Od wonters apparel i home SeratNndes.

spiegelTronics

Home office & None entetamment tads. Esiniuink: shaping:
Ad # shod be!

opiege! Clearance
Shop thre UTRRE RILEN: Sacing is herel egin he tun now with
savings a 373%.

  
   
    
   

 

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19

Sheet 11 of 27

 

 

 

  

unseen’

dus Fos Kevotoyrers

Pens Sean

     
 

st Potracy Rokos

 

 

S197 Saleuel Cublahing Sempany

Figure 5-A - Prior Art

Page 14 of 37 PagelD: 77

US 8,438,487 Bl
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 15 of 37 PagelD: 78

U.S. Patent May 7, 2013 Sheet 12 of 27 US 8,438,487 B1

SS eee
fa Ek Yaw Go Communicate: Help

 

 

 

 

Figure 5-B - Prior Art
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 16 of 37 PagelD: 79

US 8,438,487 B1

Sheet 13 of 27

May 7, 2013

U.S. Patent

porsa Be

pie send stn
HES AGE T seats
EeQey Us pum Bluey TRE RAE

Pal PMS SE Bit ape

 

ee EOS ate
DYE esate ‘ 5
gue ERR ap

SRI DT SES

f 4aom psu rif Beg
‘ ee
L |

1 RONAN tA RPA Ne rman nE oeN oN

 

 

 

ae ole

 

ee ee Oe

 

 

 

shisisry AmBayeg |

at ee

 

 

  

cer

whete aee!

  

waa

any SRN, iywag |

  

 

 

Puy eige enomueneg le spon

      

eebwiee a

" “het Ae “ages age ws e0p FH sign)

oi ack smady wl a i
COL

igure 6-A

3

t
US 8,438,487 B1

Sheet 14 of 27

May 7, 2013

U.S. Patent

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 17 of 37 PagelD: 80

               

 

eek | . —_ a a B
a3. i
ir ALN re ate UR
Sere PUTT igen

AtgaG UG Bue Bude BRS BITING
{OBST ayy opr aa085}

$ pres ¢ © peer

Bi Hig x

 
 

       
 

  

   
  
 

* NP 88 Leo 1OAREL BARU Btpy

os ¢ LL Boiss 5 ce “seis UNEeie?,

eee Rig Fi a wie
= See 2 ,

oy ‘es chnage

yom eT,

          

VIDVPPHUS swy}<

SIG BSG HOSS
OPE? Fas i ‘SOMANN ‘UHe et

i BBUA'G BSD 2

nt fPAA BuBay
} Rinne Bepeuwsys
fii ok ee Bite “Abgouogind

Py aaeen soe at % Sakpiy % i

i
i
saw

 

 

2Bu4Ss} Babee
RUS UE AR A

               

 

etne

 

ot Pe ee

 

 

 

+

— sonal regan fe trey senses mene reer puny mg mp memeald wr aeomnlé enyag preg ti & vgn:

 
 

‘sexe, bag he } diay ybaey ang) Bueyy  tenay " atig, “ee
BY & HZ) | > re) 27) ; Cl) O° oO

  

peer ares mayer wins a em: ey dua nis #:

 

“aeT sett 1oynHd ag #4 ee
peerrrasiesenvens prermrarrsgrasinr 3

  

 

isapay ||

Figure 6-B
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 18 of 37 PagelD: 81

US 8,438,487 B1

Sheet 15 of 27

May 7, 2013

U.S. Patent

wiser

Jud UnNV sR sears

 

 

i
i Rae Mee,
4
5

HIOMDI

 
 

Oly EEAASOM

Joie disiar

fing “wed “FBO

 
 
  
 

 

TRupr 1 BODNO
Byeaus Hu;

 

          

BIEN UGTA
‘eanereg ape ey

WOR

SFRMOES psec

Rag YE

  

2 yea aye

 

 

      

 

   

 

. EE} : a ok ‘
So j we EE
‘ « «, 1 * ° :
uy
* &
a r
ve
“prety aoe ge ws Be ong mans ee usagi Egy
ON seen gg he ps 7 hea “eqeveg ipeag. | oe aaa ag “gtea'g £
« i o me * ;
— 6 Ss €¢ De @ 8 Fo 6 o |
Ee we & _pesorepmaoanicawion w6}/ 9 wail et eT veyosty inh “eh 4]

 

    

rr ee LOTS

Figure 6-C
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 19 of 37 PagelD: 82

US 8,438,487 B1

Sheet 16 of 27

May 7, 2013

U.S. Patent

eo

of

HRUSS UE GUE aueu fi ROS i

HN geass y WATE Bis
SIRS Epes
pik SPOS ey;

            

 

SENS PRS

|

 

 

 eapun BE055)

Bis PR

  

Bed) BRRURADY
SaSteD dan eA

Beyer ha
BGAB-F BH
SAHNI F

JWSUU PEL B IAS, Geeto4:

       

 

 

 

j

 

Sth BLS BUSSE
ieeny megan... eine
Bie: ae Ogun “Gue eH
won 208 Sasa PGR
[. 25 gin Bue eee Si SHOR
Sha vie, debe as . wausind Fs .
: . ‘ a BEAR DOH Shins woe ested
ae jane & aw oe esr
<p came mennedinnnenees neteneitorarecananee AEG S 10s 8:

       

 

 

   
 

 

 

 ehia ary Shee 3,

xe ve

 

eB ew ee

 

 

 

REALS | BES POMEL png avi wont? gemsoys oi “apreanunsen woqpaes (a pono pe weg le van

$ ‘seat “"epgest gy 4 ores 2 westteig weg ‘eo

 

 

i ie " Soeg '
. ce 1: @ @ @ © on < rn
we fe ei apmamadoapen earnedio de (9h sad ial +98 ie veh Ras a

Figure 6-D
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 20 of 37 PagelD: 83

US 8,438,487 B1

Sheet 17 of 27

May 7, 2013

U.S. Patent

went

1s,

has

RSA ee

ee ee t 16

 

 

 

  

 

  
     

BERMIGEIC ODE,

SAfppeHt 3 10:

aaggey

aes

 

i

i RBMHAB YORI RELDy

 

              

BORON, BUDE a ginse ® DOU

a

 

 

“yonesy esrsutagry|
*g SSR “wopened!
 UBuEBadaded t

sehguve ea

 

4

Ruane “Sue noua
Mees way
SAOGE ITAL
SRURYSE LY *|

“WOAIRE eg "UEP Shy

sa, nee jen Saipan
i BH
wa BD sense vimasies

      

Esrerreeest: Matin nan

 

 

 

     

   

  

7

al epee ous we eo ial sepr|| tat. a sspants oh wt oa :

 

@.

Ly
MOLY TENTS
quits + itgay Fete vs. « es Ieee om N 3 LEXIS .
a aes * RRS UR + , ; x
s Beng’ » «
Baie g tt - 6 4
a
o
. 3
a
Lane
=
sey area ana feos i ou os a nooeats = pans msaR

‘Gig

Q se ° *

   

Figure 6-E
US 8,438,487 B1

Sheet 18 of 27

May 7, 2013

U.S. Patent

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 21 of 37 PagelD: 84

 
  

 

 

 

 

                
 

 

 

 

 

 

Mepis Sy FE i A. oa ; wings fee:
_ “ , Late men ste vecmpeninsoaaate nae A Sb i nants ney tne teaimn te Cited RCE cha cad nee ana amvan ings cannes 0 debbepncea Whuddnesacsiiee apiece Beare concn nett Boy
fa ose aK E I OODLE OE. wens, RaeAR DIE aboumeoe 2eURUR 2 abe as pt
i 5 Hits Se oy my (08 ? SR, PAE AE ROPE 8 > = 4:
Hobs Bods Duke Ay G650 Yi usnyee
“BRE RUS pan, Bhs, MOUS Ht
“BBttstie B
Jey HUpse 48s HNUREG I OF GU BEMIYS 14
AVE SRKOT RUS BA Yee Speers
o BBLS 39° 305 Gepy 23)
‘Slots By Bate (oh FOR Hay BaieL
BPE Tana ot big ty pass sitsesy ; ‘pean " OG ‘ gee
TW Ba H i ae ; ; ae re SiGe
sieoapuEy Quel 3; be errs a aby |
oa gO HE tomar
DOLLA SEL 2Eb)
, PREG NATAY PST w FHS Ma} HO4S RU Ways
FREES RE 4 THK LI -» 0 :
FORGTR 0 sussg “EAH
WEES ow CRI BER
PG -o
FBS on
BANS 6
foe .
seactins pet vag econ + anes ss] sore jesme a pony h
- a owe er vies
i”

 

     

  

Ae dia nae 5

  

“oR ee i nh
core erie

 

win invarbnnys Zine sae ti : Tt iss |

Figure 7-A
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 22 of 37 PagelD: 85

US 8,438,487 B1

Sheet 19 of 27

May 7, 2013

U.S. Patent

[Tv

 

          

 

098: 33u3 iia, 88H Ut 28

Fate Sak HOk Srna pur midwuoia

“HA BUI ASS. gat

‘panhoay 2

ing Eryyh28s Ghigpus 5 is Ou 6 SCOLY {3
{RAS 24680 Rey Dee 4 5g RSID

“ABB PTE MARL AE WEIN 43

GARGS: RsGise By 48D IH RET St

cag abtr Gite BES

         

WOO

SD CH LW DLE.

WE CE
Sma E Ia
POETS
wpenis

PS

a a el

aay FG,

hurcie sg wy gag Oat a!

 

 

$x) SRE ETO 5 Wager
Mab Ra « «RES

 

ee a fe

 

 

  
        
    

pean | f an : ‘ -

     

PAM we ant Oe Pe

WATE Caer
Ps

an
; ein f
6 : ane

       
  

‘Waa ° a oe ey
n 2
oe

 

oan faa a ‘pees | uA
‘S o & ] Oo :
fasana icine sateen ani 5 (| Hoge || , sent OT see ‘ih wi wef
eee ere ara

   

 
   

 

 

  

Figure 7-B
US 8,438,487 B1

Sheet 20 of 27

May 7, 2013

U.S. Patent

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 23 of 37 PagelD: 86

     

pane Kips fi L b
EG ata a

 

ae Bee id: he

 

HG aie Vo, HWS, Sik MAGE 955
Sanbiiey ¥

 

Ae Pg eee ai rebery

  

 

 

ke ee ee

 

  

seitene, atetammave cnet)

FUE 5 abc gt} oi

a 49 uh figa bt 1338 4

i BEY ay, batpuaieog Pe

 

 

nae eed

                      

BUG ‘Swapaused

laste maya Bus Cy

 

SPBGORRUSY pees

 

RUA AGE BAS

 

vate
o & ee

 
 

 

em RT AA ERE BE Oe Reve de Col gen enynnes Dan AR ZET® BOSE Ha seme oe

sropcen tee MIs wore {d om oe Pwo A MS TD see een a oe crane “amen mma to]

 

  

 

27

§ danse rar a pay 4

a

_ . 8. v oe

 

 
 

inet wa ce “ag f

 

Figus

 
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 24 of 37 PagelD: 87

US 8,438,487 B1

Sheet 21 of 27

May 7, 2013

U.S. Patent

wok megrooweyy Aes & A
fe Dee waipevEd ag HEGRE pare RIBOSE,
BOBS BS ets Aaa Bony oy pak ty
“Pity “GUN! Ome DAE Aud y UN ’s

‘BHO WAS US, PeyseRe., Sige Ahan 1}

hey Sueno dos. Sanayi? My ed TOONS T
O20 ORT Sig 18 9 PG Re

NENTS S10 Gy OE aS Ady tat

 

yon

 

ed 2 hob. rene

    

‘sandmsy 9
“SRBOL SG eet oy tee 105-4.5)

ERS PR IG Ms Gar obey

LWOOBN

 

 

nog Th:

FORINT besa : ;
;
}

 

BARE, BIPRUGADY |

“SRRITRA HOBRSS

wsgpedy
980007 Suepinns
RBIS S166
HRUOE FIs

SAUOgIES
PUBS BYE

$189 1800Ss64!
“SPAR RRR
RANE BOO

 

 

 

  

 

STEN
met od eed
COBOL BRL EEE:
em vere -. co y 2 4
BEEY AEG POSED WCBS 5 SV ALAANKS. WHT SOR 5
RAE 9 WHFS MESES ENG RF TSS og 4 . PUNE Y SEI x
equa | et Fie KE ISI
SERRA ® ‘POA “HNC iE a,
REED 6 OH
BERS. x @ }:
PRG 6
pe
MONG SORA HON APA ROOOKa Brig fanK sess
5 OMG 3 Pig: mM | oot jag ones wie YUeIRzs sie ie
ett ay 2D { [fr .
A'S. Ylo © Bie a 6

   

 

   

 

Hen Sinn RaCARCen asad ated 4 TO f seayire | oF HRY wy ma wo 143

 

 

erry Prereerners penne eet % oy

7
on

Figure
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 25 of 37 PagelD: 88

US 8,438,487 B1

Sheet 22 of 27

May 7, 2013

U.S. Patent

 

 

"ue vemeUED 1 OF OTE ODE BSED),

‘BOS: 2397 ards ey Oy OR Is |
“Paty Bayo Dead pu AOssrsse y UES:
“got Bue die, =tuatena, Sebi Moa SH}

yo % eu
303 (E225 5 bY
SORES] BA GE 5M ‘8 Sai § at

 

rst GRaig ey de awe stig

 

SO OLLN EARL Uh)

ROTH «
BZ +
WEARS
DRSy
WSS

ee ee

 

Base) BES OE ab pi O94 34 i

 

 

BBP TAS CE «
WHA BA « FEATS
Tee Tee

CRRA Ha

WISER.

Shpug yu away: 3

adesepmy y GE e ~

 

tanning Bean 3 i

HUME aripiitoagig
*RRtIhE uDRETE,

 

My? ANNO! i

——

*
BES BIT oo

 

 

Bey | ene ag F iy

ESS os
RASS FON
SE RIG 4
AGIORE 5

 

enw n sare eet

sonar peyy eon! fa sie meen Lrechale poupyhd paaey 0050 rery essere Ces pear puny te png wR TD wert!

 

 

    

eG RY eg RY

ce OER ep ge

SOR BS RA tel ng lag as KC OA

Sb yes Cae 15 Bie | fal magty

ou) ROUND GOMEG | ty, gd — oy eens

BB! @

 

   

  

YY 6 n

i

i

iL, OR mot ryoats “i ri a ft
Croce Sees eae 2

rR
so

¥

 

Figure 7-E

  

&
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 26 of 37 PagelD: 89

US 8,438,487 B1

Sheet 23 of 27

May 7, 2013

U.S. Patent

   

   

Crate tenes, RR
fx Det papeues Oy OG ae BOS Byes,
ASRS BRU 4 ts dody oO) j6h 199.4
FIRS GERDA OOAR Due pSins sD yf UaYEs
“Pe Ou WA peoU Uy, ite Sua By
ee
fod Solu aias Gris ENG Bt oe BRED 4 i
KOU HaKOT At BE REG Shei
‘VOR bE 4 seb ss Oer04 433
BANGS: Aiea GE He es i

  

    

~,

BSS BB YY wy dh ges tag

   

TM

QUOT LLE BL eps

 

BERNER +

   

vaya

 

   

f pun 24 6: aipanEee SBpg wise KaGURIS |

NR OY

WON NE tO mee EAD EOD LOO PTs OMe ON He.

mung beans b i

   

   

 
  

iuBURSNER
BUWLO}S “Mansi s
REE ee
SHSOR DS tig

g
4 pT

 

 

 

 

 

 

 

 

wise v
arate TAOS 5 RRS No : t
wmeien * My ae ‘
SOE PEED tgeten ea cee ungres
wg Asstt RAE 6 wae «
RORET
RIS
eases sesrsagen lap veg waren TS wate AO HOLE Boe sprays g fe $403 00: wee corgmannt as er
ers) wy ety pee dey sommes Bas rs wa Say eee
o, Ter - % x fn (Rtas a 5 f
iB wD “ee 2)

 

 

ae a wremnecrmemnanacos bie nan nein meat coast

Peay Bing ter aeciiGiagestigias CARE LUO KS 9

 

Ne ee wwduvorverveweeree ered:

 

 

aie re

 

[alice

    

 

Figure 7-F
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 27 of 37 PagelD: 90

US 8,438,487 B1

Sheet 24 of 27

May 7, 2013

U.S. Patent

pur ae 1 ‘OUtE ORY BEBO),
“SNS 33t2 Au Cady 03 8 ne;
‘Put GUIUIOU BAAd SUE AqMUtONd |) Wryes
‘Wit BU HO —.peeenES,, Gin Arcduns 8)
‘sentRD
Uy Bupqeoes anyd? o] RU sanoYs | 7
JOH IMD GIG NO Y PG AIAG,
‘SG 9ZS Ysttt KY GSI 13)
BON99) Brow OF WON ts aN! 4!

BPISe Sty 9 oy Gn ow utes:

pusyey ay} 0) otpomieeg = J |

 

weed 10 28h J

 

 

 

 

 

 

Figure 7-G
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 28 of 37 PagelD: 91

US 8,438,487 BI

Sheet 25 of 27

May 7, 2013

U.S. Patent

 

 
  

 

 

peaucadfins ¢ gueMOa UoITARA one rite LETPMIL IOS aRy peepee st negee lace Toy Saya at, Meg Seawtes UDR ye OND BES
“wanewsoyun 40) £220-PSE(BOP) HED “gonBAMO)IH 40} £429-PSE(BOD) HED WR nad Umea e ee nOn) Us
Luc $ “OB! aQUd/eouBUUOLEd “ONE BIUA/eSUOIUBALOD pus ‘ i . ~
x aE Olen 1S8q oy) 1B ‘Ang ued AevoW SYORNiDg  — aaLdooueWuoyed seq eu) 32 ‘Ang UR AsuOW nod seen necian San? nok ; é Sure !
ete OIVAkwos Bunda gana sei0) oes) BIST Y 158q 9, sGeysed suageoUNUWOS (8403 386g BLL pUE speeu aul jo eeu Arsna UI sysireed
oi aBuaiue} gat aomung 8.9uO7) MOLYIMUNUO a1a4aG aBenKor pouasa
enone HAUTE 98191940} HALOS IELNOUOD MOLD is ! NOKG?) Jo ed
weterte .,  Bunndwog: auN-u) UY IUIA-LO WY aUPUO uy
PIEsW BDINONIATS RewsB STII GIN ra wea say mAUZO") wsdzay Ay
sence mea tcareceemnnasramaanerunt tumaanecnaat {dog | ewer | dew aug | dan | mwy | seomisg queyaey |

 

 

  

Ole
33 NOG <,
Dad! day ° abuaioAW AIA ‘ 0
. DueOR UNBIING + shainqem * sGuyst * Buddous « wD
IBICZxNS sman | suaAgAW © abiauuey ¢ JOPIOJAW 18010 Ol PHN « =
wnioe rway : saurzeBey | sapiuy * vonansiisy ¢ suoyany « ED
WAS ODN TAIT rao’ fe OL Te LAoe FHL
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 29 of 37 PagelD: 92

US 8,438,487 B1

Sheet 26 of 27

May 7, 2013

U.S. Patent

                                      
     

OM | NS ARCO : digo :
THI THU | UST | ad SH ONSEN S|
TE sweuy sASIEYy | 7 i SIEM OL WOON gy |
SRO Grel wen, | angusy usy 3 i

JOPINOYS OF epPINGUS Q
i(Tpungve wate) diy >
(punaue woyews) wen, gy |

pune wale) seus yy |
(sayauy ui seg)

IL

148 BEY sunweunseey |

  

 

(Bb oy Shoop Sb oY rr | 6 yt}
[os Ly wh 2b yor pane yee pws yey |
|

  

SUDISNIOXG 10) BMY YOOYD F879.

 

asoosiA , SpUSIG XapuRdg | OoMA | LeU

=~ rewvns

soneYUAS =; = SBUaIE OOM; OS | UE

 

 

Rais; ang AABN ww) Ueda If
BIE _ ONG 38d ASD ‘MOILGA, al por

7 aiding ai eSuBG J
> i OPA | weass '

00

UALS

  

Figure 8-B-1

   

     

 

 
  

cOL “4 |) saingsesnuewy | jeuus4 sveuisng | 7 wauom | jeteady |, jareday ° SWOH WIOD GIAT/ gg
/ e 7 5 NOS
FEAIA NOE ut9 ois «(OF of ole ort
ODPHD * OdNiddy ° stuaiokn YOIasg * Buidcous *
SUOUMTION + poeog using © shiaioqann * sBupsi + sajes
wnjog | jeu SMan | SIUSARAW © atuainuiwog * Japjo4qAwy * JBPID OF PING *
Hed > saurzg | saany LonejysiBey suotony ¢«
° QNTALY Ao oa PY Leos aR °
voRseb6ns 70 wus ‘uOuRENt owt OLOSE yD PORE ROD ag poorsunng Oseei ROER ERE (ROP) Mee Esze-rse fag) aud SUNaLOD 9 AOS AUASTS SHoy DeAWoe: SwSL iy WOT — SES!
j doy | awoy | caw ang | dani Ova | saonveg jweyvay |

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 30 of 37 PagelD: 93

US 8,438,487 B1

Sheet 27 of 27

May 7, 2013

U.S. Patent

{ 1esey nwang

 

 

 

 

 

 

 

 

 

 

 

i \
PETS Te
Ws TTT
Riprer
SUSIE -
i
TURES |
ATS rz
FXUETRET SUSI TOA SWUGLLALUOS AUB IOUS 0 "Oxy NOA ABM OU} PUBZIK aim |
JhO SAdIUU] SN dj@y ‘AseuGy Ino 0; sIGUBISEp B}OAR, ZNOK PRY !
eaoqa pus ono'zs | — aacde pue gg y |
000'%s <-CNS'IS J goe~ ag 2 |
QOS ES <- 00018 8 So<- oF w |
0001S <-O0L So | She ze J |
ool S<~ 00% $ LY te<- 9% oO:
oo $<~ase $ J: Sz <- Bb |
abuey aoug : dnp aby i

 

 

 

 

| * BIeYy XB 4 sourdai3 _f PUBGKED Fa20g | TaNYHO 5:
wees . JPA LOUESEG 399}ES AAG - -

 

soem; || Auedg unain,  ) SiHNg Deyed |.
WePOW —, SONMELLION IRE am) Bung wucg dt
quay =H Seogéseg omy :
“mites nak aes 8 enyea waeCR Ou; Yow :
coe ims mes csr s  SUORSTIONG JO} iy AYD — |, SAIS:

 

 

 

j “aIYUly OF ISIBAA
—_—_—

7
}
1

S2OUY) OF ISIBAA, I

 

 

Figure 8-B

2
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 31 of 37 PagelD: 94

US 8,438,487 B1

1
METHOD AND SYSTEM FOR ONE-CLICK
NAVIGATION AND BROWSING OF
ELECTRONIC MEDIA AND THEIR
CATEGORY STRUCTURE AS WELL AS
TRACKING THE NAVIGATION AND
BROWSING THEREOF

PRIORITY NOTICE

This Non-Provisional application claims the benefit of the
May 24, 1999 filing date of Provisional U.S. Patent Applica-
tion Ser. No. 60/136,149.

COPYRIGHT NOTICE

Contained herein is material that is subject to copyright
protection. The copyright owner has no objection to the fac-
simile reproduction of the patent disclosure by any person as
it appears in the Patent and Trademark Office patent files or
records, but otherwise reserves all rights to the copyright
whatsoever.

BACKGROUND OF THE INVENTION

1. Field of the Invention

The present invention relates to methods and apparatus for
navigating electronic media. The present invention allows the
browser to browse through the nested categorization structure
before committing to invoke a link to call for particular con-
tent pages listed under a particular category. In the prior art,
only one level of categories can be view in one category
listing webpage. The next level’s categories under any par-
ticular category at that level is accessed by invoking the
link-token of the category by clicking on the category title,
and download the next page where the next level category
titles are listed. This results in loading many intermediary
pages, going back and forth to search for the interested cat-
egory and the related content.

The present invention also relates to a dynamic tracking-
string/tracking-device that embeds the category browsing
apparatus. Thus allowing browsers to dynamically examine
and pursue other browsing paths, and to arrive at new desti-
nation content with a single mouse click and a single page-
download. The present invention enables the browser to
return to, or arrive at any page at any previous or forward-
branching point at any categorical level, from any page at any
level of the categorization structure.

2. Description of Related Art

The application of hyper text mark up language (HTML),
scripting languages, such as Java, Common Gateway Inter-
face (CGI), Practical Extraction and Report Language
(PERL), Visual Basic Script Language, VB (Visual Basic)
Script, and derivatives thereof, other languages, markup lan-
guages, or meta-languages, such as the Standard Generalized
Markup Language (SGML-ISO 8879), eXtensible Markup
Language (XML), Cascading Style Sheet (CSS), and Java
Speech Markup Language (JSML), allows the static and
dynamic linking of computer stored objects (texts, graphics,
icons, parts, items, lists, audio and video segments, etc.) from
a container of objects to related information and/or other
objects and containers via software link-tokens. A link-token
is an addressing pointer, pointing to the memory location of
the link destination). A link-token is usually represented by an
underline, bolded text-string or a symbol, a bullet, an icon, a
graphical thumbnail, a graphical text-string or a symbol etc.,
and can only be invoked one at a time from each electronic
media “page,” An electronic media “page” has a single and

15

20

25

30

40

45

50

55

60

65

2

unique URL (Universal Resource Locator) address. It can
physically be less, equal to, or more than one or many con-
ventional 844" by 11" printed paper page.

When a link-token associated with a particular object is
selected and invoked, for example, by clicking a computer
“mouse” button while the pointer is resting at the object, the
destination object that is linked by this particular link-token is
brought forth from the database or memory bank in the con-
nected storage media addressed by the link-token, and pre-
sented for viewing or examination by browsers, i.e., humans,
devices, or computer software.

However, on each predefined page of such electronic media
where many objects and link-tokens are present, only one
link-token can be invoked (clicked) at a time from one web-
page to bring forth the particular web-page addressed by the
particular link-token invoked. If additional objects from the
starting page are of interest, one must return to that page, with
as many click-and-waits on the “back” button, as the browser
has already clicked forward on the current path. Once back
there, only one single selection of links can be made and
“clicked” to bring forth the next level content page linked.
Moving forward and backward between pages of media
linked by the link-tokens in this manner is a slow and labor-
intensive procedure.

The viewing and examination of such electronic media is
organized by categories. Only the top-level categories and at
some instances, some of the associated second level catego-
ries are listed on the first actionable starting, page, the home-
page. From any page that lists multiple category titles for
selection, only one category title can be selected, and only one
action can be made: to bring forth the one page that particular
category title points to, usually the next level categories listed
under that particular category title.

The information the browser actually desires to view is
often several levels away. The browser thus make one click on
one category at a time, loading one page listing the next level
of category titles, and repeating the process until the desired
category is finally reached to be clicked and linked to the
content page. The trade-off that can be made is between the
number of categories listed at the same level, versus how
many levels of categorization.

Some websites list the first level of categories on the home-
page, and the next level categories under each first level
category on their respective subsequent linked page. The third
level categories under each 2”7-level categories are listed in
the respective subsequent third level page, and so forth. A
browser must follow a certain category path by common
sense over several click-and-wait path. If the path yields no
desirable result for information sought, or if the browser
wishes to examine another category branch several links and
levels back, the browser must return to that branching level,
repeat the process until the interested information is located
and reached.

To track the browsing path and facilitate returning to the
previous pages along the browsing path, some websites list in
a string the URL link titles along the browsing path, and
requires the browser to click and download a web page along
the path to view a sub-category listing under that particular
category along the current browsing path. To examine the
sub-categories under another category at that same level, the
browser must find, select and click that category, and down-
load a web page that lists its sub-categories, and so forth.
Examining, many categories at the same level and branching
to other paths with the prior art would require clicking for-
ward and backward numerous times, and each time waiting
for a page to download.
d

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 32 of 37 PagelD: 95

US 8,438,487 Bl

3

The state-of-the art of category-assisted browsing and the
tracking scheme from the most advanced sites are described
in FIG. 1 through FIG. 5. While these various category-
assisted browsing schemes are superior than most other
smaller or lesser sites in that they all attempt to reduce the
number of total levels the viewers/browsers much click-
through and download to reach the intended content, they all
trade off between having a larger number of categories at each
level to reduce the number of levels a browser must click
through. Each of these schemes also in someway presents a
select partial listing of the next level categories under each
current level category. As shown in FIGS. 1B1 through 1B2,
ebaY.com combines the 2”? and the 3”? levels immediately
after a primary category on the home-page is clicked. As
shown in FIG. 2A, Yahoo lists the primary (1°) level catego-
ries arrayed across the home-page, and a small number of
selected 2” level categories listed under each primary level
category. As shown on the left side of FIG. 3A, Homeportfo-
lio, a state-of-the-art site showcasing high-end home furnish-
ing, products, uses a combination of minimizing the number
of levels (by increasing the number of categories in each
level), as well as giving an option for “category search,”
where the entire unstructured category titles can be linearly
alphabetically scrolled through a small viewing box. As
shown in FIG. 4A, AOL.com lists 1°’ and 2”“ level categories
on the home-page, with a small number of first level catego-
ries, and a large number of 2”% level categories in a column
format. As shown in FIG. 5A, Spiegel, a department store
website, lists the primary “shopping” categories on the left-
most column of its shopping page. As shown in FIG. 5B, the
2”? level category titles of a particular primary category title
would appear under the category when it is selected and
clicked. The remaining primary level category titles are
pushed lower on the column. The detailed mechanisms of
these schemes are described in the following sections.

ebaY.com’s category browsing is illustrated in FIGS. 1A
through 1D. The home-page is shown in FIG. 1A, with pri-
mary (first level) categories listed on the left side of the page.
As an example, we selected the “Collectibles” category, by
using the mouse to move the cursor to rest at that text-string.
The only thing one can do after that is to click the left mouse
button to commit to the selection, which brings forth FIG.
1B1, a 6 physical-page length listing of the next two levels of
categories under “Collectibles.” The list is alphabetically
arranged, first column on the left downward from “A” on FIG.
1B1. The second column begins with “H” on FIG. 1B1. The
list is very large and requires considerable effort to view or to
comprehend. However, the number of levels is minimized, so
that it does not become too annoying to the browser to have to
click and download too many times to reach the desired
category. The gain is obtained at the cost of cramming an
incomprehensibly large number of category titles at each
level, and an even larger number of content items under each
category title. As an example, we click on the 3’ level
“Golden Age” category under the second level “Comic
Books” category on FIG. 1B42. The download result is shown
on FIG. 1C, which contains the next level (4) categories:
“General,” “Superhero,” “Crime,” “Horror/Sci-Fi”” and
“Funny Animals;” a list of 8 “featured items,” and a long list
of 2620 Golden Age Comic Books, which takes more than 52
web-pages (as indicated on FIG. 1C) to display.

ebaY.com’s “tracking-string/tracking-device” is shown at
around one quarter down from the top of this first physical
page of the first web-page from the more than 52 consecutive
web-pages listing the items under the “Golden Age” sub-
category of the “Comic Books” category. The tracking-string/
tracking-device is as the following: “Top: Collectibles:

10

20

25

40

45

55

60

65

4

Comic Books Golden Age,” with “Current Auction” under the
string. The “Top” contains a link to return to the home-page
FIG. 1A. The “Collectibles” contains the link to return to the
“Collectibles” page, FIG. 1B1. The “Comic Books” contains
the link to return to the Comic Books page. The “Golden Age”
is the current page, thus unlinked.

We then click the “General” category on this page (listings
under the Golden Age category), and parsed the 2626 item list
down to a 1360 item list that still will take more than 28
web-pages to display as shown on FIG. 1D1.

Yahoo.com’s category browsing scheme is illustrated in
FIG. 2A. The primary (first) level categories and a few
selected 2” level and occasionally 3 level categories under
each primary category are shown on the homepage in FIG.
2A. For example, under “Business & Economy” category,
three sub-categories: Companies (2”4 level), Finance (27%
level), and jobs (3 level) are listed. By clicking on “Business
& Economy” category, one brings the link-destination page,
with 36 second-level category titles listed under “Business &
Economy.”Clicking on the “Employment & Work” (2”7 level)
sub-category, the destination page is brought forth, listing 28
third level categories. Clicking on the “Jobs,” 3” level cat-
egory brings the link-destination page, listing the 6 sub-cat-
egories (4” level), and Internet job sites. Clicking on the
“Company job Listings” brings a listing of 358 links to com-
pany job sites in alphabetical order. The “tracking-string/
tracking-device” is presented only on the very top of the 1°
physical page of this very long web-page. The tracking-
string/tracking-device reads: “Home>Business and
Economy>Employment and Work>Jobs.” The 2”? line of the
tracking-string/tracking-device indicates the current page
category title: “Company Job Listings.” A browser can click
on the “Employment and Work” link on the tracking-string/
tracking-device to return to that category page, and select
another sub-category, for example, the “Career Fields,” by
placing the mouse on “Career Fields,” and click the mouse
button. A page would be brought forth from the remote site-
server to show an alphabetically ordered list of career fields.
Clicking on “Financial Service” downloads a listing of the
next 5 sub-categories. Clicking on “Individual Resumes”
downloads a three-physical-page web-page showing 79
names of individuals who post their resumes under the
“Financial Services” category, and the links to the resumes.

Similarly, in Shopping. Yahoo.com a “Kitchen Appliances”
category is reached after 4 clicks and 4 page-downloads,
showing the 29 fifth level categories. There are yet at least two
more clicks and two more page-downloads to reach specific
information of a desired item.

The Homeportfolio.com’s category browsing is illustrated
in FIGS. 3A through 3HB. The shortened “quick start” cat-
egory list is given on the mid-left section of the home-page as
shown in FIG. 3A. An unstructured category list is accessible
via the small “category search” box located at the end of the
content on the left side of the home-page. When the down-
ward triangle on the right side of the small box is clicked, a
somewhat longer box witha scroll bar appears, with an alpha-
betical listing of category titles. Scrolling the scroll bar causes
the long category list of 158 titles as shown on FIG. 3B to slide
by the “box” for viewing. When the correct category is found,
a click on the category would bring the web-page containing
the items listed under that particular category onto the display
screen from the remote site-server. The Homeportfolio
method enables the browser to pick an exact category from
the start, so that a page containing the items under that cat-
egory can be reached without many steps of downloading
category-listing pages. However, to examine the unstructured
list of 158 category titles by scrolling the list through a small
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 33 of 37 PagelD: 96

US 8,438,487 Bl

5

window, can not be said to be less annoying than having to
download several hierarchical category-listing pages, one-
level at-a-time. To illustrate the hierarchical category brows-
ing, we click the mouse button when the cursor is rested on the
“Furniture and Home Furnishing” category as shown in FIG.
3A. A “product explorer” web-page is downloaded from the
Homeportfolio remote site-server, containing two types of
category titles. Moving the cursor to the “Living & Family
Room” category and clicking on the mouse-button down-
loads a page listing the eight 2”” level category titles. Clicking
on the “Furniture” category title on this page causes listing of
the 14 sub-categories under “Furniture.” Clicking on the
“Coffee Table” category on this page brings a list of the
number of Coffee Tables present on the site from each manu-
facturer. There are 4 pages of the 96 item Coffee Table thumb-
nail list. The enlarged graphics and detail] descriptions are
viewed one at a time. Graphical thumbnails are small images
frequently used in on-line or other computer viewable record-
ing media (such as CDROM) to represent objects that are best
represented by images. The thumbnail and the underlined
text-title represent the same link that links the thumbnail and
the text title to the larger graphics and the more detailed
descriptions of the item.

America On Line, AOL-Com’s category assisted naviga-
tion is shown in FIG. 4A. The AOL home-page shown in FIG.
4A has four primary categories: Web Centers, Shortcuts,
Shopping, and Community. The next level categories are
accessible and organized under these primary categories in
four columns. Each of the primary categories also has a link
token that links to a page listing the 2”*-level sub-categories
shown in the home page, along with some other advertising
and promotional information. Clicking on any of the catego-
ries listed in the “SHOP BY CATEGORY?” section, download
a page listing logos and banners with links to the on-line
stores linked to AOL under that category and a repeat of the
“SHOP BY CATEGORY” section.

To illustrate AOL’s process, we move the cursor to
“Apparel,” and click on the left button of the mouse. The
action brings a page containing banners of various AOL
linked on-line stores selling apparel products. Each banner
has a link-token linking to the store’s independent web-site
off the AOL.Com site. Using the mouse to slide the cursor to
the “Harold’s” banner, and clicking on the left button of the
mouse, causes a page to be downloaded to the browser screen
from the “Harolds.Com” site-server. Harold’s categorization
scheme takes over from that point. To find clothes to buy, one
needs to click on the “shop now” link A new page is down-
loaded to the browser’s computer from the site-server, and the
Harold’s shopping categories are shown. If the shopper is
looking for men’s clothes, move the cursor to “MEN'S” cat-
egory, and click the mouse button. A new page is downloaded
from Harold’s site-server. If “Sportcoats” is of interest, bring
the cursor there, and click the mouse button, then thumbnails
of three selections are shown. To see any one of the three
selections, one must move the cursor and click the mouse
button again, on one, and only one of the three selections. If
the cursor is moved to the black sports coat show on the top,
and the mouse button clicked, a web page is downloaded to
the screen from the site-server. If the shopper wants to see
another one of the three selections, the cursor must be moved
to the “Back” icon on the browser frame, and the mouse
button clicked to bring back the page with the three selections
and the process repeated.

If the shopper decides that none of the three sports coats
catches his fancy, and wishes to see some other stores, the best
thing for him to do is to enter www.aol.com into the “Go to”
box on the browser frame at the top of the screen, to return to

40

45

SO

60

65

6

the AOL home-page. It would require too many clicking on
the “Back” icon, and much waiting between each click for the
downloading of the intermediary pages, to return to the
“Apparel” page. To explore the AOL process further, let us
move the cursor to “Auctions” or “Department Stores” under
“Shopping.” A web-page is downloaded from the AOL site-
server, with banners of various on-line auction or department
store sites, and the “SHOP BY CATEGORY?” section on the
lower half of the page listing the primary shopping categories.
Each banner represents a shopping site linked to, but off the
AOL site. When a banner is clicked, the browser exits AOL
site and begins downloading the home-page of the particular
site the clicked-banncr is linked. The category structure is that
of the banner site, independent of AOL, such as Harolds.com
storc and of the Spiegel.com store.

Spiegel.com shown in FIG. 5A, a well acknowledged on-
line department store listed in AOL Shopping’s “Department
Stores” category, uses only two category-levels for its on-line
shopping functions. The left column shown in FIG. 5A of the
web pages is used as a partition to list its first level categories
and the 2” level categories of a selected first category. The
second level category under a specific category appears, when
that specific category is “clicked.” As shown in FIG. 5B. If
another 1* level category is subsequently clicked, the first set
of second level categories disappears, and the new set appears
under the subsequently clicked category. The number of each
set of the 2”? level categories is large, but not as large as that
of some of the ebaY.com’s categories. There is no third level
category under the 2” level categories. For example, when
the “Accessories” (or “Fine Jewelry”) category is clicked, the
web-page containing all merchandise categorized under
“Accessories” or (“Fine Jewelry) is downloaded. Clicking on
a thumbnail downloads the larger picture and detailed
description of the item. This scheme functions reasonably
well when the number of items under each 2” level category
is not large. Ideally, in a fully functioning on-line department
store, there should be hundreds or thousands of items in the
“Accessories” category, making sub-categorization under
“Accessories” a necessity. In such situations, the Spiegel
scheme is not usable. As the site is further reviewed, it is
found that there are invariably very few items under each
second level category.

SUMMARY OF THE INVENTION

The present invention is related to an intelligent, conve-
nient and time-saving method and apparatus to browse elec-
tronic media by clicking only once from a nested cascading
category structure, without repeated, unwanted and unneeded
intermediary downloads for category listing pages, as
required in the prior art. The present invention also relates to
easy pre-browsing of the category structure, rolling from
category to category to view each category’s sub-categories,
and back and forth from level to level without having to click
any one category and download its next-level category listing
pages. With the present invention, the viewer/browser clicks
only once to download precisely the content page of interest
afier at any point during the examination of the category
structure and category titles, at any hierarchical level of the
category structure.

The present invention also relates to a dynamic tracking
device, which can be represented by a text-string or a string of
graphical symbols, with an embedded nested/cascading/roll-
over category browsing apparatus of this invention, to facili-
tate an efficient way to return, move, forward, and/or change
path during browsing and examination of electronic media, or
to easily review more than one path along the categorical
J

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 34 of 37 PagelD: 97

US 8,438,487 B}

7

structure. The invented method and apparatus advances the
state of the art, and significantly improves the method and
processes of exploring, viewing, and examining electroni-
cally recorded media.

The prior art on the other hand requires the browser to click
and download a new web page to view a sub-category listing
under a particular category along the current browsing path at
a certain hierarchical level. To examine the sub-categories
under another category of the same level, or at a different
level, to consider browsing a different path, the browser must
select, click, and download back and forth numerous times to
see each level of subcategory listing under each category.
Examining many categories at the same level or at different
levels using the prior art would require innumerable clicking
forward, backward, and download waiting, cycles, costing
time, labor, and computing and data transmission resources.

BRIEF DESCRIPTION OF THE DRAWINGS

FIGS. 1A through 1D describe ebaY.Com category
assisted browsing scheme.

FIG. 2A describes Yahoo.com category assisted browsing
scheme.

FIGS. 3A through 3B describe Homeportfolio.Com cat-
egory assisted browsing scheme.

FIG. 4A describes AOL.Com category assisted browsing
scheme.

FIGS. 5A through 5B describe Spiegel.Com category
assisted browsing scheme.

FIGS. 6A through 6E illustrate the dynamic one-click
nested cascading category browsing method and apparatus of
the present invention.

FIGS. 7A through 7G illustrate the dynamic tracking-
string/tracking-device with embedded nested-cascading cat-
egory browsing apparatus of the present invention.

FIGS. 8A through 8B2 illustrate another implementation
of dynamic one-click nested cascading category browsing
method and apparatus of the present invention.

DETAILED DESCRIPTION OF THE
EMBODIMENT OF THE INVENTION

Described is a method and apparatus for browsing the
category structure of a web site independently of the media
pages thereby bypassing the repeated, time-consuming page
downloading for viewing sub-category titles required in the
prior art. Also described is a method and apparatus to assist
browsers to easily explore different categories and browsing
paths along category trees, without the time consuming,
repeated page downloading and “clicking back and forth
among web pages of different categories, and between differ-
ent levels of categories on the category tree as required in the
prior art.

The invention enables content provider to organize the
electronic media under meaningful and sensibly sized parti-
tions and levels, nested and cascading category titles. The
invention further maintains the categorization titles and struc-
ture in textual format, and as a complete entity ofits own, with
or without parsing portions of the category structure to embed
into various content pages. In the present invention, catego-
rization structure is organized according to user friendliness,
without need to include a very large number of categories in
one level, in order to reduce the number of levels in the
category structure, to reduce the number of click-and-wait
cycle, as required in the prior art. The categorization titles and
structure of the current invention is organized, stored, and
presented economically an efficiently. The titles and their

me

0

25

30

35

40

45

55

60

8

structural relations can be delivered to any or all content
pages, but separate from the rest of the media content present
on the pages.

The category structure of the present invention, although
resides with the web-pages, does not need to be displayed on
the computer viewing screen with the rest of the page content,
until specifically called for. The category structure can be
browsed and examined in detail, independent of the web-page
content. No web-page downloading is required until the
browser is satisfied with the browsing and examination of the
category structure and titles, and has determined a specific
category of interest. Only then the link-token associated with
this specific, selected category title need be invoked to initiate
the downloading of the content that is specifically related to
this particularly selected category. When the cursor is moved
away from the category structure, the structure disappears,
again hidden from view without disrupting the display and
viewing of the rest of the media content on the page.

FIG. 6 shows an example implementation of the present
invention, the “One Click” category browsing. FIG. 6A
shows an example home-page, with a text-string or a symbol
representing the gateway (2) to viewing the category struc-
ture, in our example,—“Category Listings” at the upper left
of the page content is used as such symbol. When the cursor
is moved, or “rolled-over” to that “Category Listing” (2),
without having to click the mouse button, the primary cat-
egory titles (100) appear under “Category Listing”, as shown
in FIG. 6B. If the browser moves (or rolls-down) the cursor to
any one of these primary category titles (102), for example, to
“BonneVie@Home” (102) as the selected category, the cat-
egory titles under “Bonne Vie@Home” appear to the right of
the primary category titles (200), without clicking action or
any downloading from the _ site-server, and
“BonneVie@Home” (102) is highlighted as shown in FIG.
6C. When the cursor is “rolled-over” to one of these 2”“ level
categories (200), for example, “Outdoor Living,” (202) the
“Outdoor Living” becomes highlighted, and another list
appears to the right of the 2”“ level category list to show the 3”
level category titles (300) under the “Outdoor Living” cat-
egory as shown in FIG. 6D, again without clicking or down-
loading from the site-server. FIG. 6E shows another level of
“rolling-over’” the cursor to the “Furnishing” (302) sub-cat-
egory organized under the “Outdoor Living” category (202).
The “Furnishing” category (302) title becomes highlighted,
and the next level category title appears (400). Thus progress-
ing, until the desired level, or the last level of categorization is
reached, Furthermore, if the browser wishes to examine dif-
ferent browsing paths before committing to “clicking” for the
content, all is needed is to move the cursor to other categories
either at the same level or any other level. As the cursor is
moved to a different category at the same or different levels,
the list of the subcategories of the previous category disap-
pears, the category title itselfis “un-highlighted,” and the next
category where the cursor is presently rested becomes high-
lighted, and its next-level categories appears. The “rolling”
over or forward of the cursor causes the ‘next-level category
titles to appear, and the “rolling” backward causes the current
level and next levels of category titles to appear. Moving the
cursor away from the category structure, the entire structure
disappears except for the text-string or the symbol “Category
Listing”-representing, the gateway key (2) to viewing and
browsing the category structure.

Without the interference of having to “click and download”
at each category and each level to see the next level categories,
using the present invention, the organization of the media
content can be optimized for user friendliness, rather than for
accommodating a tolerable number of “click-and-wait”

 
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 35 of 37 PagelD: 98

US 8,438,487 B1

9

cycles as in the prior art. There is no longer reason to include
a very large number of items under a category title, or to
include a very large number of category titles within a cat-
egory level, in order to minimize the number of category
levels.

At any level or any branching point, the browser can elect
to click on the mouse button on a category title to download
the entire content pages associated with that category. For
example, if the “Furnishing” (302) title is clicked, all outdoor
furnishing would be listed and/or described on the page
downloaded from the server. If the Vinyl Furniture (402) is
selected and “clicked,” only Vinyl outdoor furniture will be
contained in the page downloaded from the server. If the
cursor is moved from “Fumishing” to “Grills,” (302) the
“Furnishing” sub-category box would disappear, and the sub-
categories for “Grills” would appear in the new box in its
place. The category title “Grills” becomes highlighted, and
“Furnishing” un-highlighted. If the cursor is moved back to
“Home Office” (202) of the 2” level category box, the last
two levels of lists shown in FIG. 6E would disappear, and a
new list would appear to list the sub-category titles under the
“Home Office” category, with the “Home Office” high-
lighted. When the interested/desired category is reached at
any level, a mouse click with the cursor resting on that par-
ticular category will download from the site-server the web
content linked to the link-token of that particular category.

With the present invention the browsing and examination
of the categorization structure is facilitated in the most logical
and convenient fashion, allowing the browser to roll-over up
or down within the same level, or back and forth, between the
nesting/cascading levels, until the browser is certain of which
category title best fits the information he or she is searching,
without having to download intermediary web-pages, level-
by-level, and category-by-category, just to view the titles of
the next level categories, as is necessary with the prior art.
With the present invention, the structuring and the categori-
zation of electronic media can now be optimized for the ease
of locating information.

The prior art seeks to minimize the number of levels of
categorization, and/or maximize the number of categories
listed on one single web page. This is done in order to mini-
mize the number of categorical levels and the associated
annoyance of many downloading steps and the waiting peri-
ods, as dictated by the prior art. The prior art parses the
categorization structure, and embed lower level category
titles with the follow-on media content page of the prior level
category, displaying both the category titles and the associ-
ated or unassociated page content. In so doing, a lower level
category can only be reached by clicking the link-token of its
parent category, and downloading the follow-on page con-
taining the titles of the sub-categories along with other con-
tent of the page. Often, the category titles take up the majority
space of the viewable area of the page.

FIGS. 7A through 7G illustrate an exemplary embodiment
of the “dynamic” tracking-string/tracking-device” (702) fea-
ture of the present invention. Near the top of the page shown
in FIG. 7A, is a string of textual titles or a string of symbols
indicating the categorical hierarchy of the current web-page
(702), starting, with either the home-page, or the first level
category, and ending at the current page category title. Several
advanced web sites contain a static tracking string as
described in FIGS. 1C and 1D. The present invention differs
from, and advances the state-of-the-art, in that the tracking-
string/tracking-device (702) is embedded with a hidden
dynamic category browsing apparatus of this invention, as
described in detail in FIG. 6, while the prior art tracking
scheme is either inactive, or linked only specifically to the

20

25

30

35

40

45

50

55

60

65

10

pages linked to each category title along the hierarchical
category title chain represented by the text-string.

In FIG. 7A, the “Art & Antiques” is the primary (1°) level
category (110) of the current browsing path, and the page
shown is at the Art’s branch (210) of that category. The
tracking-string/tracking-device above the graphics states:
“Art & AntiqueslArts” (702). When the cursor is moved to
directly on top of the “Arts” (210) in the tracking-string/
tracking-device, the two same-level categories (200) “pop-
up” in under “Arts” as shown in FIG. 7B. A Browser can
pursue the “Antiques” path (202) and forward, without
“clicking” back to the “Art & Antiques” level (110). When the
cursor is placed on top of the “Art & Antiques” (110) in the
tracking-string/tracking-device (702), the same-level catego-
ries (100), in this case, the primary level categories “pop-up”
underneath the string (702) as shown in FIG. 7C. The browser
can explore other primary category paths (100) while staying
on this very page as shown in FIG. 6. For example, if the
cursor is moved to the “Art & Antiques” category title (102),
the title becomes highlighted, and its next category titles
(200) pop-up next to the primary category, as shown in FIG.
7D. If the cursor is rolled down to Bonne Vie@Home, (102)
the “Arts, Antiques’’s next-level category titles disappear,
and the next-level category titles (200) for BonneVie@Home
pop-up next to BonnVie@Home and BonneVie@Home is
highlighted. The apparatus to explore the category structure
resides on this very page (and every page, if so desired), with
no clicking of the mouse button and no page-downloading
required, until the browser identifies the exact level and the
exact category of interest. FIGS. 7D, 7E, 7F, and 7G show the
“rolling” of the cursor from the primary level category
BonneVie@Home (102) to one ofits 2” level category (200)
title “Outdoor Living,” (202) to one of the 3”” level (300)
category title, “Furnishing” (302). At any stage during the
exploration of category structure and titles, any category at
any level can be selected and “clicked” to download the
content pages linked to the category title (102, 202, etc). At
any stage during the exploration of category structure and
titles, rolling the cursor backward causes the higher (latter)
level category title lists to disappear from view. Moving the
cursor away from the tracking device area (702), all category
listing (100, 200, 300, 400) disappear.

The dynamic tracking-string/tracking-device (702) with
embedded category browsing/exploration apparatus allows
browsers to return to, or forward to any category level (100,
200, 300, 400) to seek a different browsing path from any
page, using one single mouse-click and one page download to
reach the new destination information of interest.

FIG. 8A shows a variation of the embodiment of the “one
click” browsing feature of the present invention where the
next-level category listing (100, 200, 300, 400) is shown
along side the previous level at an even level at the top. The
notation for which category’s next-level is shown, is indi-
cated in a change of the background color for that category
title.

One can also implement that a single click on a category
title prompts the display of its next-level category listing. A
single click on another category title “turns off” the old list,
and prompts the display of the next-level category listing for
this newly “clicked” category. In such implementation, a
“double-click” is used to call for the downloading of the URL
page linked by the particular link-token to the “double-
clicked” category title.

FIGS. 8B1 and 8B2 illustrate one embodiment of the track-
ing device of the present invention. The text-string (the track-
ing-string) (702) at the top of the page indicates the particular
sequence of category browsing path of the current page dis-
Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 36 of 37 PagelD: 99

US 8,438,487 Bl

11

played on the screen. Normally, there is no drop-down menu
shown on the screen to interfere with the display of the current
page. When the browser brings the cursor to any category title
(110, 210, 310, 410, 510, or 610) along the browsing path
indicated by the tracking-string (702), a drop-down menu
(100, 200, 300, 400, 500, or 600) would appear to show the
parallel category titles to that category. It can also be imple-
mented that the drop-down menu (100, 200, 300, 400, 500, or
600) appears only with the prompting of a single click
(prompting-click) on that category title (110, 210, 310, 410,
510, or 610) on the tracking string (702), and stays on until
after another prompting-click on the same category title (110,
210, 310, 410, 510, or 610) is performed. At which time, the
drop-down menu (100, 200, 300, 400, 500, or 600) disap-
pears. Note that the prompting-clicks are only used to turn the
drop-down menu (100, 200, 300, 400, 500, or 600) “on” and
“off’, but not to download anything from the remote storage
device. To call for the download of an URL page from within
the browsing and tracking device (702) of the present inven-
tion in this implementation, a “double-clicking” is used.

When the cursor is moved to any other category title (110,
210, 310, 410, 510, or 610) along the tracking-string (702), in
the “no click” implementation, the first drop-down menu
(100, 200, 300, 400, 500, or 600) under the category title (110,
210, 310, 410, 510, or 610) where the cursor was placed
previously would disappear, and the new drop-down menu
(100, 200, 300, 400, 500, or 600) showing parallel category
titles to the category (110, 210, 310, 410, 510, or 610) the
cursor is presently pointing. When the cursor is rolled down
along the drop-down menu (100, 200, 300, 400, 500, or 600)
to a different category title (102, 202, etc.), and resting on one
particular category title (102, 202, etc.), its next-level cat-
egory title (200, 300, 400, 500, or 600) listing appears to the
left of the particular category title (102, 202, etc.) the cursor is
resting to pointing on, as described in “One Click Category
Browsing” device in FIG. 8B1.

When the cursor is moved to any other category title (110,
210, 310, 410, 510, or 610) along the tracking-string (702), in
the “prompting-click” implementation, the first drop-down
menu (100, 200, 300, 400, 500, or 600) under the category
title (110, 210, 310, 410, 510, or 610) where the cursor was
placed previously would stay on, and the new drop-down
menu (100, 200, 300, 400, 500, or 600) showing parallel
category titles to the new category (110, 210, 310, 410, 510,
or 610) the cursor is presently pointing to would appear if the
browser “clicks” on this present category. One can move from
one category title (110, 210, 310, 410, 510, or 610) to another
along the tracking-string (702), in no particular sequence, to
“click” once to see the parallel category titles listed (100, 200,
300, 400, 500, or 600), and another “click” to turn of the
list-make it disappear from the screen. When the cursor is
rolled down along the drop-down menu (100, 200, 300, 400,
500, or 600) to a different category title (102, 202, etc), and
rests on one particular category title (102, 202, etc), its next-
level category title list (200, 300, 400, 500, or 600) appears to
the left of the particular category title (102, 202, etc) the
cursor is presently resting on, as illustrated in “One Click
Category Browsing” device in FIG. 8B1. The drop-down
menu (200, 300, 400, 500, or 600) for the next-level tracking-
string (702) category currently indicated can be programmed
to disappear to avoid confusion, or can stay on in the back-
ground, if the new “pop-up” menu (200, 300, 400, 500, or
600) for the other now indicated category (102, 202, etc)
overlaps a part of the tracking-string drop-down menu (100,
200, 300, 400, 500, or 600). The branching into a different
category browsing path from the current page can be indi-
cated with a different background color, if so desired.

15

20

25

30

35

40

45

50

55

65

12

The present invention is implemented using software
which can be written in many programming languages, or
implemented with many web-page generation tools. The
present invention can be used on a global or local computer
network, on a personal computer, on viewable storage media
such as a CD or DVD ROM, on a wireless telephone, on a
wireless personal assistant such as a Palm Pilot®, or on any
type of wired or wireless device that enables digitally stored
information to be viewed. Also, information displayed and
viewed using the present invention can be printed, stored to
other storage medium, and electronically mailed to third par-
ties.

Numerous modifications to and alternative embodiments
of the present invention will be apparent to those skilled to the
art in view of the foregoing description. Accordingly, this
description is to be construed as illustrative only and is for the
purpose of teaching those skilled in the art the best mode of
carrying out the invention. Details of the structure may be
varied substantially without departing from the spirit of the
invention and the exclusive use of all modifications which
come within the scope of the appended claims is reserved.

What I claim is:

1. A system for navigating and browsing electronic media,
comprising:

a device enabling viewing of digitally stored information,

the device being configured to display at least portions of
a categorization structure for substantially all of a web-
site having a plurality of nested cascading category lev-
els, each category level of the plurality of nested cascad-
ing category levels comprising a plurality of category
titles of electronic media content stored on at least one
storage device, each category title having a selectable
link-token to the stored content for said each category
title, said each category title also being coupled to a
nested subcategory structure of said each category title,
the nested subcategory structure of said each category
title comprising link-tokens of category titles wherein
said each category title and the category titles in the
different plurality of category levels are able to be
browsed independently of having to select and retrieve
the stored content for any title from the at least one
storage device, wherein the categorization structure
enables a user viewing content of any category title in the
categorization structure to retrieve content of any other
category title in the categorization structure using a
single retrieval command.

2. The system according to claim 1, wherein link-tokens of
one or more category titles in a first category level of the
plurality of nested cascading category levels are displayed for
viewing on a display device in response to placing a cursor on
a starting symbol representing a gateway to viewing the cat-
egorization structure displayed on the display device, without
clicking.

3. The system according to claim 2, wherein the link-
tokens of one or more category titles in the first category level
are displayed on the display device underneath the starting
symbol representing the gateway to viewing the categoriza-
tion structure.

4. The system according to claim 2, wherein placing the
cursor on one link-token of the link-tokens of the one or more
category titles in the first category level causes the title cor-
responding to the one link-token to be changed in appearance
and causes a second category level having a second plurality
of titles to be displayed alongside the first category level, the
plurality of titles in the second category level being sub-
categories of the category title changed in appearance in the
first category level.
d

Case 2:19-cv-21341-MCA-LDW Document 1-2 Filed 12/12/19 Page 37 of 37 PagelD: 100

US 8,438,487 B1

13

5, The system according to claim 4, wherein the titles in the
second category level are displayed in a second listing-area
with the titles listed one under the other.

6. The system according to claim 4, wherein placing the
cursor on one title of the category titles displayed in the
second category level causes said one title of the category
titles displayed in the second category level to be changed in
appearance and causes a third category level having a third
plurality of category titles to be displayed alongside the sec-
ond category level, the plurality of tides in the third category
level being sub-categories of the changed in appearance title
displayed in the second category level.

7, The system according to claim 2, wherein the titles in the
first category level are displayed in a first listing-area with the
titles listed one under the other.

8. The system according to claim 2, wherein the categori-
zation structure resides with the pages of media content but is
not displayed on the display device with the media content
until a browser places the cursor on the starting symbol.

9. The system according to claim 2, wherein the media
content are the pages of a web site.

10. The system according to claim 9, wherein a browser
can navigate and browse the different category titles in the
different category levels of the categorization structure with-
out having to down load a web page from the storage device
and without having to navigate back and forth between dif-
ferent web pages.

11. The system according to claim 9, wherein the catego-
rization structure resides with the web pages but is not dis-
played on the display device with the web pages until a
browser places the cursor on the starting symbol.

12. The system according to claim 1, wherein the system
has a selectable number of category levels.

13. The system according to claim 1, wherein the system
has a selectable number of category titles in each category
level.

14. The system according to claim 1, wherein the system is
implemented using software, and wherein the single retrieval
command is a single click.

15. The system according to claim 1, wherein when the
cursor is moved from a category level having a plurality of
category titles which are sub-categories of a title in a higher
category level, the category level with the plurality of sub-
category titles, and all subsequent category levels cease to be
displayed on the display device.

16. The system according to claim 1, wherein when the
cursor is moved from a first category title in a first category
level to a second category title in the first category level, a first
plurality of sub-category titles of the first category title in a
second, lower category level ceases to be displayed on the
display device, and a second plurality of sub-category titles of
the second category title on which the cursor now rests is
displayed in a second category level on the display device.

17. The system according to claim 1, wherein a browser
can browse the categorization structure independently of any
media content displayed on the display device.

18. The system according to claim 1, wherein a browser
can navigate and browse the different category titles in the
different category levels of the categorization structure with-
out having to select and retrieve a page of media content from
the storage device and without having to navigate back and
forth between different pages of media content.

19, The system according to claim 1, wherein a browser
can navigate back and forth between a category title in a first
category level and a category title in a second category level
of the categorization structure.

20

25

40

45

50

60

65

14

20. The system according to claim 1, wherein a browser
can move from a first or any category title in a particular level
to any other title in the same level of the categorization struc-
ture.

21. A system of claim 1, wherein the interlinked content
structure is hidden from view and a subcategory structure is
not displayed until a cursor rolls over a respective category
title.

22. A system for tracking the navigation and browsing of
electronic media, and facilitating the changing of navigation
and browsing path, the system comprising a computer con-
figured to display to a user pages of content within an inter-
linked content structure having a textual table format com-
prising at least three category levels, and to enable the user to
retrieve with one single retrieval command any desired con-
tent page within the inter-linked content structure from a
display of every other content page of the inter-linked content
structure.

23. A system for navigating and browsing electronic
media, comprising:

a device for viewing of digitally stored information, the
device being configured to display at least portions of a
categorization tree structure having a plurality of cas-
cading category lists, each list of the plurality of cascad-
ing category lists comprising a plurality of category
titles to electronic media content stored on at least one
storage device, each category title having a selectable
link-token to the stored content file for said each cat-
egory title, wherein the device is configured to display
one or more link-tokens in the stored content file for said
each category title in response to placement of a cursor
on the selectable link-token of said category title without
clicking on or invocation of the selectable link-token of
said category title, whereby the system enables the cat-
egory titles in the different plurality of category lists to
be browsed independently of selecting and retrieving
stored content files for any title from the at least one
storage device, wherein the categorization tree structure
enables a user viewing content of any category title in the
categorization structure to retrieve content of any other
category title in the categorization structure using a
single retrieval command.

24. A system with one or more processors and memory that
enables digitally stored information to be viewed ona display
device, comprising:

a website comprising a plurality of web pages;

a hierarchical categorization structure including a plurality
of levels of nested references for substantially all of the
web pages in the website,

a displayed categorization structure that is viewable in
conjunction with the content of any web page in the
categorization structure and that includes at least a sub-
set of the categorization structure references, such that a
user is able to retrieve content of any other web page in
the categorization structure by selecting using a single
selection gesture a respective reference in the displayed
categorization structure; and

a gateway symbol displayed on at Jeast some of the plural-
ity of web pages for accessing the displayed categoriza-
tion structure.

25. The system of claim 24, wherein the categorization
stricture is embedded in substantially all of the web pages in
the website.

26. The system of claim 24, wherein the categorization
structure is linked to substantially all of the web pages in the
website.
